Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2017

                                       No. 04-16-00628-CV

                                       IN RE Juan ROBLES

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-06761
                            Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


     The panel has considered the Relator’s Motion for Rehearing, and the motion is
DENIED.

           It is so ORDERED on January 27, 2017.

                                                             PER CURIAM


           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk